     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 1 of 11


 1   Thomas M. Downey (CSBN 142096)
     Sara J. Savage (CSBN 199344)
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   1901 Harrison Street, Suite 1400
     Oakland, California 94612-3523
 4   Telephone:     (510) 444-6800
     Facsimile:     (510) 835-6666
 5   Email:         tdowney@burnhambrown.com
                    ssavage@burnhambrown.com
 6
     Attorneys for Plaintiffs
 7   CERTAIN UNDERWRITERS AT LLOYD'S, LONDON
 8

 9

10

11                             UNITED STATES DISTRICT COURT

12                     FOR THE EASTERN DISTRICT OF CALIFORNIA

13   CERTAIN UNDERWRITERS AT                   No. ______________________
     LLOYD’S, LONDON,
14                                             CERTAIN UNDERWRITERS AT
                 Plaintiffs,                   LLOYD’S, LONDON COMPLAINT
15                                             FOR DECLARATORY RELIEF
     v.
16
     UNITED REVOLVER CLUB OF
17   SACRAMENTO, INC., a California
     Corporation,
18
                 Defendant.
19
20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                          1
      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR      No. _________________
      DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 2 of 11


 1             Plaintiffs, those CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

 2   (“Underwriters”) subscribing to insurance policies numbered L200615799, L200715799,

 3   L200815799, L200915799, LM201043526, and LM201143526, by their attorneys, and for their

 4   Complaint for Declaratory Judgment against defendant UNITED REVOLVER CLUB OF

 5   SACRAMENTO, INC. (“URC”), allege as follows:

 6                                               INTRODUCTION

 7             1.       This is an action pursuant to 28 U.S.C. § 2201 seeking a judicial determination

 8   that no insurance coverage exists under the above-referenced insurance policies for claims

 9   asserted against URC in two state court actions pending in the Superior Court of California for

10   the County of Sacramento styled Willis v. City of Sacramento, et al., bearing case number 34-

11   2015-00185035 (“Willis Action”) and Gosling v City of Sacramento, et al., bearing case number

12   34-2016-00194832 (“Gosling Action”), which have been consolidated and are referred to herein

13   as the “Consolidated Action.” A copy of the Complaint filed in the Willis Action is attached as

14   Exhibit A and a copy of the Complaint filed in the Gosling Action is attached as Exhibit B.

15             2.       Underwriters issued six (6) substantively identical commercial general liability

16   insurance policies to URC which cover consecutive, one-year policy periods from June 8, 2006

17   through June 8, 2012, respectively (the “Policies”).1 A true and correct copy of Policy

18   LM201043526 with effective dates of June 8, 2010 to June 8, 2011, which contains substantially

19   identical terms and provisions as all other Policies, is attached as Exhibit C as an exemplar.

20             3.       Each of the six consecutive policies contain $1 million per occurrence and $2

21   million aggregate limits of liability.

22             4.       Plaintiffs in the Consolidated Action commenced their lawsuits against the City

23   of Sacramento (“the City”), URC and others alleging they suffered bodily injury through

24   exposure to lead, lead dust, and lead particulates from June 2004 through January 18, 2015. The

25   Consolidated Action further alleges that the harmful exposure occurred at a shooting range

26

27

28   1
         The 2011-2012 Policy, No. LM201143526, was cancelled mid-term at the request of URC.
                                                        2
         CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                             No. _________________
         DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 3 of 11


 1   known as the James Mangan Rifle & Pistol Range (the “Gun Range”) and at the homes of the

 2   individuals that visited the shooting range.

 3          5.      As a result of the injuries, the Plaintiffs in the Consolidated Action allege that

 4   they sustained permanent disability, general damages, past and future medical expenses, past and

 5   future loss of earnings and loss of consortium.

 6          6.      Underwriters are participating in the defense of URC in the Consolidated Action

 7   subject to a full and complete reservation of rights, including the right to seek reimbursement of

 8   all sums paid to defend URC in the Consolidated Action and the right to withdraw from the

 9   defense of URC in the Consolidated Action.

10          7.      Underwriters’ Policies contain a “Lead Contamination Exclusion” that broadly

11   precludes coverage for bodily injury arising out of exposure to “any form of lead.”

12          8.      Lead, lead dust, and lead particulates constitute “any form of lead” under

13   Underwriters’ Policies.

14          9.      Underwriters’ Polices also contain a “Pollution Exclusion” that excludes

15   coverage for bodily injury from alleged or threatened discharge, dispersal, seepage, migration,

16   release or escape of “pollutants,” a term defined in part by the Policies to mean “any solid,

17   liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids,

18   alkalis, chemicals and waste.”

19          10.     Lead, lead dust, and lead particulates constitute “pollutants” under Underwriters’

20   Policies.

21          11.     Plaintiffs in the Consolidated Action have admitted under oath that their alleged

22   injuries arose solely from exposure to lead, lead dust, and lead particulates.

23          12.     As a result, there is no potential for coverage under Underwriters’ Policies for the

24   Consolidated Action because, among other things, any damages awarded to plaintiffs would be

25   for bodily injury excluded by the Policies’ Lead Contamination Exclusion and/or Pollution

26   Exclusion.

27          13.     Therefore, Underwriters seek a declaratory judgment that no insurance coverage

28   exists under the Polices for the claims asserted against URC in the Consolidated Action and that
                                          3
      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                        No. _________________
      DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 4 of 11


 1   Underwriters have no duty to defend or indemnify URC. Underwriters also seek a declaratory

 2   judgment that Underwriters are entitled to withdraw the defense they are currently providing

 3   URC.

 4          14.     Finally, Underwriters seek an award for reimbursement of the full amount of

 5   legal fees and costs paid by Underwriters to defend URC in the Consolidated Action.

 6                                             THE PARTIES

 7          15.     Plaintiffs Certain Underwriters at Lloyd’s, London are individual foreign

 8   syndicates organized under the laws of the United Kingdom who underwrite insurance through

 9   managing agencies also organized under the laws of the United Kingdom, who in turn trade

10   through the Lloyd’s insurance market.

11          16.     Each of the syndicates and their managing agencies’ principal places of business

12   are located in the United Kingdom. None of the syndicates nor their managing agencies have

13   offices or other locations in the State of California.

14          17.     Each of the syndicates (and their managing agents) share a proportion of the risk

15   on each insurance policy issued to URC. Based upon information and belief, each of the

16   members of the syndicates’ potential risk associated with both the Willis Action and Gosling

17   Action exceed $75,000.00.

18          18.     Upon information and belief, Defendant United Revolver Club of Sacramento,

19   Inc. is a California corporation formed pursuant to California law, with its principal place of

20   business located in the County of Sacramento, California, and is a citizen of the State of

21   California.

22                                    JURISDICTION AND VENUE

23          19.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

24   § 1332(a)(1) because (a) Underwriters are citizens of a foreign state (United Kingdom) and URC

25   is a citizen of California, and (b) the amount in controversy exceeds $75,000, exclusive of

26   interest and costs.

27          20.     Pursuant to 28 U.S.C. § 1391(a)(2), venue is appropriate in the Eastern District of

28   California because jurisdiction is founded upon diversity of citizenship, and the events giving
                                          4
      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                       No. _________________
      DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 5 of 11


 1   rise to the claims asserted in the Consolidated Action occurred in the Eastern District of

 2   California.

 3                                            CONSOLIDATED ACTION

 4              21.      Plaintiffs in the Consolidated Action allege that they suffered bodily injury

 5   through exposure to lead and other toxic and hazardous materials associated with the Gun Range

 6   and have alleged egregious bodily harm based upon the release of pollutants from the Gun

 7   Range.

 8              22.      Plaintiffs in the Consolidated Action allege that the defendants were and are the

 9   owners, occupants, maintainers, inspectors, operators, equipment providers, lessees, safety

10   equipment providers, proprietors and/or managers of the Gun Range. URC, plaintiffs allege,

11   controlled, and was responsible for the use, maintenance, repair, inspection, supervision, set up,

12   staging, and preparation of the Gun Range.

13              23.      Plaintiffs in the Consolidated Action further allege that URC and other

14   defendants failed to adopt and/or implement adequate procedures for work on the subject

15   properties and adjacent and nearby public properties and easements, permitting them to be in a

16   dangerous, defective and hazardous condition in an area that allowed for the lawful passage of

17   persons, so as to create dangerous conditions of the properties.

18              24.      Plaintiffs in the Consolidated Action allege that defendants had notice of these

19   conditions and wrongfully failed to correct them, including failing to adequately ventilate the

20   Gun Range. Plaintiffs further allege that from August 1, 2010 through January 18, 2015, they

21   were exposed to lead and other pollutants at the Gun Range, as well as at their home due to the

22   alleged migration of such materials on their clothing.2

23              25.      Plaintiffs in the Consolidated Action claim that the defective and hazardous

24   conditions at the subject properties caused plaintiffs to suffer lead poisoning, and were a

25   substantial factor in bringing about injuries and damages to them. The injuries allegedly

26   sustained by the Plaintiffs in the Consolidated Action included “injury to their bodies and shock

27

28   2
         One Plaintiff, Kenneth Gosling, alleges his exposure dates back to June 2004.
                                                              5
         CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                           No. _________________
         DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 6 of 11


 1   and injury to their respective nervous systems and persons, all of which said injuries have caused

 2   and continued to cause said plaintiffs great mental, physical and nervous pain and suffering.”

 3   (Exhibit A, Willis Action, p. 19:27-28.)

 4                                   UNDERWRITERS’ POLICIES

 5          26.     The six (6) Policies issued by Underwriters to URC are substantially identical in

 6   terms of the material terms and provisions at issue here.

 7          27.     The Policies are subject to per occurrence and aggregate limits of liability, e.g.,

 8   $1M per occurrence/$2M in the aggregate.

 9          28.     The Policies’ insuring agreement under Coverage A provides that Underwriters

10   “will pay those sums that the insured becomes legally obligated to pay as damages because of

11   ‘bodily injury’ or ‘property damage’ to which this insurance applies.” Exhibit C, Form LRS

12   CG0001C NRA 04 07, Page 1 of 20. The insuring agreement further provides that Underwriters

13   “have the right and duty to defend the insured against any ‘suit’ seeking those damages[,]” but

14   that Underwriters “will have no duty to defend the insured against any ‘suit’ seeking damages

15   for ‘bodily injury’ or ‘property damage’ to which this insurance does not apply.” Id.

16          29.     In relevant part, the Policies provide coverage for “bodily injury” that is caused

17   by an “occurrence” that takes place in the “coverage territory” during the policy period. Id.

18          30.     “Bodily injury” is defined to mean sickness or disease sustained by a person,

19   including death resulting from any of these at any time. Id. at Page 16 of 20.

20          31.     The Policies define “occurrence” to mean an accident, including continuous or

21   repeated exposure to substantially the same general harmful conditions. Id. at Page 18 of 20.

22          32.     The Polices contain, however, the following “Lead Contamination Exclusion”:

23          This insurance does not apply to:
24                         ***
25          4.      Lead Contamination Exclusion
26                  a.     “Bodily injury,” “property damage” or “personal and
                           advertising    injury” arising out of the actual or alleged or
27                         suspected:
28   ///
                                          6
      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                       No. _________________
      DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 7 of 11


 1                          (1)       Ingestion, inhalation, absorption, or prolonged physical
                                      exposure or threat of exposure to lead in any form, or
 2                                    goods or products containing any form of lead; or
 3                          (2)       Use of any form of lead in constructing or
                                      manufacturing any good, product or structure: or
 4
                            (3)       Removal of any form of lead from any good, product or
 5                                    structure, or from any body of water and/or
                                      watercourse, including but not limited to an ocean, lake,
 6                                    estuary or marsh, or any land, and/or soil of any nature
                                      whatsoever;
 7
                            (4)       Manufacture, sale, transportation, storage or disposal of
 8                                    lead or goods or products containing any form of lead;
                                      or
 9
                            (5)       Payment for the investigation or defense of any claim
10                                    or “suit” or any loss, cost, expense, fine or penalty
                                      related to (1), (2), (3), or (4) above.
11

12           See Exhibit C, Form LRS CG0001C NRA 04 07, Page 9 of 20.

13           33.    The Policies also contain a “Pollution Exclusion,” which provides, in relevant

14   part:
             This insurance does not apply to:
15
                                  ***
16
             (1)     “Bodily injury” or “property damage” which would not have occurred
17                  in whole or part but for the actual, alleged or threatened discharge,
                    dispersal, seepage, migration, release or escape of “pollutants” at any
18                  time.
19           Id. at Page 2-3 of 20.

20           34.    “Pollutants” are defined as “any solid, liquid, gaseous or thermal irritant or

21   contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste

22   includes materials to be recycled, reconditioned or reclaimed.” Id. at Page 19 of 20.

23                                      FIRST CLAIM FOR RELIEF

24                                (Declaratory Relief - No Duty to Defend)

25           35.    Underwriters refer to and incorporate by reference the allegations set forth in the

26   preceding paragraphs as though fully set forth here.

27   ///

28   ///
                                          7
      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                        No. _________________
      DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 8 of 11


 1          36.      URC tendered the Consolidated Action to Underwriters for defense and

 2   indemnity, and Underwriters agreed to defend URC subject to a full and complete reservation of

 3   rights, including the right to seek reimbursement for defense costs, and the right to withdraw

 4   from the defense if it were to be determined that the Consolidated Action did not give rise to a

 5   potential for coverage under Underwriters’ Policies.

 6          37.      An actual controversy has arisen between Underwriters and URC in that

 7   Underwriters contend that there is no potential for coverage under the Policies for the claims

 8   asserted in the Consolidated Action and that any duty to defend that may have existed has been

 9   extinguished.

10          38.      The Policies contain a Lead Contamination Exclusion that operates to exclude

11   coverage for bodily injury arising out of the actual or alleged or suspected exposure or threat of

12   exposure to lead in any form, among other things.

13          39.      The Policies contain a Pollution Exclusion that operates to exclude coverage for

14   bodily injury which would not have occurred in whole or part but for the actual, alleged or

15   threatened discharge, dispersal, seepage, migration, release or escape of “pollutants” at any time.

16          40.      The Consolidated Action seeks damages for alleged bodily injury arising from

17   alleged exposure to lead, lead dust, and lead particulates.

18          41.      Plaintiffs in the Consolidated Action have admitted under oath that their alleged

19   injuries arise solely from exposure to lead, lead dust, and lead particulates.

20          42.      Accordingly, Underwriters are entitled to a judicial declaration that, by operation

21   of the Lead Contamination Exclusion and/or the Pollution Exclusion, there is no potential

22   coverage for, nor a duty to defend, the claims asserted in the Consolidated Action under the

23   Policies, or alternatively that any duty to defend that might have existed has been extinguished,

24   and that Underwriters may withdraw its defense.

25                                   SECOND CLAIM FOR RELIEF

26                             (Declaratory Relief – No Duty to Indemnify)

27          42.      Underwriters refer to and incorporate by reference the allegations set forth in the

28   preceding paragraphs as though fully set forth here.
                                          8
      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                           No. _________________
      DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 9 of 11


 1          43.     URC tendered the Consolidated Action to Underwriters for defense and

 2   indemnity, and Underwriters agreed to defend URC subject to a full and complete reservation of

 3   rights, including the right to deny indemnity, the right to seek reimbursement of defense costs,

 4   and the right to withdraw the defense if it were determined that the Consolidated Action did not

 5   give rise to a potential for coverage under Underwriters’ Policies.

 6          44.     An actual controversy has arisen between Underwriters and URC in that

 7   Underwriters regarding the duties and obligations of the parties under the Policies regarding the

 8   Consolidate Action.

 9          45.     The Policies contain a Lead Contamination Exclusion that operates to exclude

10   coverage for bodily injury arising out of the actual or alleged or suspected exposure or threat of

11   exposure to lead in any form, among other things.

12          46.     The Policies contain a Pollution Exclusion that operates to exclude coverage for

13   bodily injury which would not have occurred in whole or part but for the actual, alleged or

14   threatened discharge, dispersal, seepage, migration, release or escape of “pollutants” at any time.

15          47.     The Consolidated Action seeks damages for alleged bodily injury arising from

16   alleged exposure to lead, lead dust, and lead particulates.

17          48.     Plaintiffs in the Consolidated Action have admitted under oath that their alleged

18   injuries arise solely from exposure to lead, lead dust, and lead particulates.

19          49.     Accordingly, Underwriters are entitled to a judicial declaration that, by operation

20   of the Lead Contamination Exclusion and/or the Pollution Exclusion, there is no potential

21   coverage for the claims asserted in the Consolidated Action under the Policies, and therefore

22   Plaintiff has no duty to indemnify URC for the claims.

23                                    THIRD CLAIM FOR RELIEF

24                                    (Reimbursement against URC)

25          50.     Underwriters refer to and incorporate by reference the allegations set forth in the
26   preceding paragraphs as though fully set forth here.
27   ///
28
                                          9
      CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                           No. _________________
      DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 10 of 11


 1           51.     The Consolidated Action alleges causes of action and damages against URC that

 2    were never potentially covered by the Policies.

 3           52.     Pursuant to California law, including the California Supreme Court decision in

 4    Buss v. Superior Court (1997) 16 Cal.4th 35, URC is entitled to recover the amounts paid for the

 5    defends of claims that were not covered by the Policies.

 6           53.     Underwriters seek an award of the legal fees and costs incurred in the defense of

 7    URC in the Consolidated Action in an amount to be proven at trial.

 8                                   FOURTH CLAIM FOR RELIEF

 9                                  (Unjust Enrichment Against URC)

10           54.     Underwriters refer to and incorporate by reference the allegations set forth in the

11    preceding paragraphs as though fully set forth here.

12           55.     The payments made by Underwriters for the defense of URC in the Consolidated

13    Action has conferred a substantial benefit upon URC to the extent the defense related to

14    uncovered claims and damages.

15           56.     URC was unjustly enriched by Underwriters’ payment of defense fees and costs

16    to defend uncovered claims and damages in the Consolidated Action.

17           57.     It would be inequitable and unjust for URC to retain the amounts paid by, and the

18    benefits received from Underwriters.

19           58.     Accordingly, Underwriters seeks an award for the full amount of fees and costs

20    paid by Underwriters to defend URC in the Consolidated Action for which URC was unjustly

21    enriched in an amount to be proven at trial.

22                                          PRAYER FOR RELIEF

23           WHEREFORE, Underwriters pray for judgment against URC as follows:

24           1.      For a declaration that Underwriters have no duty to defend URC against the claims

25    alleged in the Consolidated Action;

26           2.      For a declaration that Underwriters have no duty to indemnify URC for the claims

27    alleged in the Consolidated Action;

28    ///
                                           10
       CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                     No. _________________
       DECLARATORY RELIEF
     Case 2:20-cv-00511-KJM-KJN Document 1 Filed 03/06/20 Page 11 of 11


 1             3.       For an award in Underwriters’ favor and against URC, in an amount to reimburse

 2    Underwriters for the payment of legal fees and costs by Underwriters in the defense of URC in

 3    the Consolidated Action;

 4             4.       For Underwriters’ costs of suit incurred herein; and

 5             5.       For such other and further relief as the Court deems appropriate.

 6

 7    DATED: March 6, 2020                            Respectfully submitted,
 8                                                    BURNHAM BROWN
 9

10                                                    By / s / Thomas M. Downey
                                                        THOMAS M. DOWNEY
11                                                      SARA J. SAVAGE
12                                                      Attorneys for Plaintiff
                                                        CERTAIN UNDERWRITERS
13                                                      AT LLOYD'S, LONDON

14    4836-2663-9798, v. 1

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           11
       CERTAIN UNDERWRITERS AT LLOYD’S, LONDON COMPLAINT FOR                        No. _________________
       DECLARATORY RELIEF
